Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into effective April 22, 2015 (the “Effective Date”), by and between THE MEN’S
WEARHOUSE, INC., a Texas corporation (the “Company”), and DOUGLAS S. EWERT
(“Executive”), amending and restating the Employment Agreement dated April 12,
2011 (the “Original Agreement”).

 

WHEREAS, the Company desires to be assured that the unique and expert services
of Executive will be available to the Company and its subsidiaries, and that
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth;

 

WHEREAS, the Company desires to be assured that the confidential information and
good will of each of the Company and its subsidiaries will be preserved for the
exclusive benefit of the Company and its affiliates;

 

WHEREAS, the Company and Executive have previously entered into that certain
Change in Control Agreement dated as of May 15, 2009 (as the same may be amended
from time to time, the “Change in Control Agreement”); and

 

WHEREAS, the Company and Executive desire to amend and restate the Original
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree to amend and
restate the Original Agreement to read as follows:

 

1.             Employment and Duties.  The Company hereby agrees to continue to
employ Executive as Chief Executive Officer of the Company, and Executive hereby
accepts such employment and agrees to serve the Company in such capacity on the
terms and subject to the conditions set forth in this Agreement.

 

2.             Term.  Executive’s employment under this Agreement shall
continue, subject to earlier termination of such employment pursuant to the
terms hereof, from the Effective Date until the third anniversary of the
Effective Date   (the “Employment Period”).  On the third anniversary of the
Effective Date and on each anniversary thereof, the Employment Period shall be
automatically extended for an additional twelve-month period; provided, however,
that the Company or Executive may elect to terminate the automatic extension of
the Employment Period by giving written notice of such election to the other
party not less than 90 days prior to the end of the Employment Period (including
any twelve-month extension thereof).

 

3.             Duties.  During the Employment Period, Executive shall serve on a
full-time basis and perform services in a managerial capacity in a manner
consistent with Executive’s position as Chief Executive Officer of the Company
and Executive’s duties and responsibilities shall include those duties
customarily attendant to the position of Chief Executive Officer and such other
duties and responsibilities as may be assigned to him from time to time by the
Company’s board of directors (the “Board”) consistent with his position as Chief
Executive Officer. Executive shall devote his entire business time, attention
and energies (excepting vacation time, holidays, sick days and periods of
disability) and use his best efforts in his employment with the

 

1

--------------------------------------------------------------------------------


 

Company; provided, however, that this Agreement shall not be interpreted as
prohibiting Executive from managing his personal affairs, including personal
investments and engaging in charitable or civic activities, so long as such
activities do not interfere in any material respect with the performance of
Executive’s duties and responsibilities hereunder.  During his employment
hereunder, Executive may serve on the board of directors of up to one other
public company with the prior consent of the Board, which consent shall not be
unreasonably withheld; provided, however, that such service does not violate
Section 9 of this Agreement or otherwise interfere in any material respect with
the performance of Executive’s duties and responsibilities hereunder.

 

4.             Compensation and Benefits of Employment.

 

(a)           Base Salary.  As compensation for the services to be rendered by
Executive hereunder, the Company shall pay to Executive a base annual salary
(“Annual Salary”) of $1,250,000 per year, in equal installments in accordance
with the customary payroll practices of the Company.  The parties shall comply
with all applicable withholding requirements in connection with all compensation
payable to Executive.  The Company’s Board may, in its sole discretion, review
and adjust upward Executive’s Annual Salary from time to time, which shall have
the effect of automatically amending this Section 4(a) accordingly, but in no
event may any downward adjustments in Executive’s Annual Salary be made during
the Employment Period .

 

(b)           Annual Bonus.  In addition to the Annual Salary, Executive shall
have an opportunity to earn an annual cash bonus (the “Bonus”) in respect of
each fiscal year of the Company in accordance with the terms of the Company’s
annual cash bonus program for executive officers then existing for such fiscal
year based on the achievement of performance objectives as may be established
from time to time by the Board or a committee thereof; provided, however, that,
except as otherwise provided herein, the Bonus for any fiscal year shall be
payable to Executive only if Executive is employed by the Company on the date on
which such Bonus is paid.  In no event will such Bonus be paid later than the
last day of the third month following the close of the Company’s fiscal year to
which such Bonus relates.  Executive’s target annual bonus opportunity shall be
set from time to time by the Board or a committee thereof in a manner consistent
with his position, but such bonus opportunity shall not be less than 100% of the
Annual Salary for the year with respect to which such bonus is being set (the
“Target Bonus”).  The actual Bonus payable may be greater or lesser than the
Target Bonus and shall be determined consistent with the criteria set for other
senior management executives at the Company by the Board or a committee thereof,
based on such factors as it shall determine.

 

(c)           Benefits.  Executive shall be entitled to participate in and have
the benefits under the terms of all life, accident, disability and health
insurance plans, pension, profit sharing, incentive compensation and savings
plans and all other similar plans and benefits which the Company from time to
time makes available to its senior management executives in the same manner and
at least at the same participation level as other senior management executives. 
During the Employment Period, Executive shall be covered under the
indemnification provisions of the Company’s bylaws (which shall provide coverage
to the maximum extent permitted by applicable law) and such coverage shall not
be reduced or materially modified, and Executive shall be entitled to receive
coverage on a non-discriminatory basis under any director and officer insurance
policies which the Company may have in place from time to time. All such
coverage

 

2

--------------------------------------------------------------------------------


 

shall include coverage following the end of the Employment Period with respect
to Executive’s actions or inactions during the Employment Period.

 

(d)           Equity Grant; Equity Plans or Programs.  Annually at the time the
Compensation Committee of the Board regularly approves grants of equity awards
to executive officers but in any event no later than the last day of May of each
year, the Company shall award Executive with grants of  restricted stock,
deferred stock units, performance units or stock options, or some combination
thereof, under the Company’s 2004 Long Term Incentive Plan or a successor plan
approved by the shareholders of the Company, in a manner and amount consistent
with awards made to other executive officers of the Company and consistent, in
relation thereto, with Executive’s position in the Company.

 

(e)           Vacation.  Executive shall be entitled to not less than 20 days of
paid vacation per fiscal year of the Company, which shall be in accordance with
the Company’s vacation policy in effect from time to time for its senior
management executives.

 

5.             Business Expenses.  The Company shall promptly reimburse
Executive for all appropriately documented, reasonable business expenses
incurred by Executive in accordance with the Company’s policies related thereto
and an amount up to $40,000 for documented legal fees and expenses incurred by
Executive in connection with his entering into this Agreement.

 

6.             Termination of Employment Period.  Executive’s employment
hereunder may be terminated as follows:

 

(a)           Death.  The Employment Period shall end automatically on the date
of Executive’s death.

 

(b)           Permanent Disability.  The Company shall be entitled to terminate
Executive’s employment hereunder by reason of Executive becoming Permanently
Disabled (defined below) by written notice to Executive or his personal
representative.  For purposes of this Agreement, Executive shall be deemed
“Permanently Disabled” if Executive shall be considered to be permanently and
totally disabled in accordance with the Company’s disability plan, if any, for a
period of 180 days or more.  If there should be a dispute between the Company
and Executive as to Executive’s physical or mental disability for purposes of
this Agreement, the question shall be settled by the opinion of an impartial
reputable physician or psychiatrist agreed upon by the parties or their
representatives, or if the parties cannot agree within ten (10) calendar days
after a request for designation of such party, then a physician or psychiatrist
shall be designated by the President of the Stanford University School of
Medicine.  The parties agree to be bound by the final decision of such physician
or psychiatrist.

 

(c)           Termination Without Cause.  The Company may terminate Executive’s
employment hereunder at any time and for any reason.

 

(d)           Termination With Cause.  The Company may terminate this Agreement
at any time if such termination is for Cause (defined below) by delivering to
Executive written notice describing the cause of termination, but with respect
to (d)(ii) and (iv) below, only after allowing Executive 30 days to cure the
Cause.  “Cause” shall be limited to the occurrence of the following events:
(i) Executive’s conviction of or a plea of nolo contendere to the charge of a
felony (which, through lapse of time or otherwise, is not subject to appeal);
(ii) Executive’s

 

3

--------------------------------------------------------------------------------


 

willful and continued refusal without proper legal cause to perform Executive’s
duties and responsibilities after a written demand for performance is delivered
to Executive by the Board which specifically identifies the manner in which the
Board believes Executive has refused to perform his duties and responsibilities
or Executive’s gross negligence in performing his duties and responsibilities;
(iii) Executive’s material breach of fiduciary duty to the Company through the
misappropriation of Company funds or property or through fraud; (iv) Executive’s
material breach or default of his obligations under Section 9 of this Agreement
or any other agreement with the Company containing restrictive covenants or
willful failure to follow in any material respect the lawful directions or
policies of the Board after a written demand is delivered to Executive by the
Board which specifically identifies the manner in which the Board believes
Executive has failed to follow in any material respect the lawful directions or
policies of the Board; or (v) the unauthorized absence of Executive from work
(other than for sick leave or personal disability) for a period of 60 working
days or more during a period of 90 working days.  For purposes of this
provision, no act or failure to act on the part of Executive shall be considered
“willful” unless it is done or omitted to be done by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Company.  Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board (or any committee of the
Board) or in reliance on the legal advice of counsel for the Company shall be
conclusively presumed to be done or omitted to be done by Executive in good
faith and in the best interests of the Company.  The cessation of employment of
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose finding that,
in the good faith opinion of the Board, an event constituting Cause has
occurred.

 

(e)           Termination for Good Reason.  Executive may terminate his
employment hereunder at any time for Good Reason (defined below) by giving
written notice to the Company stating the basis for such termination, effective
immediately upon giving such notice; provided, however, that no termination
shall be for Good Reason until Executive has provided the Company with written
notice of the conduct alleged to have caused Good Reason within ninety (90) days
of his knowledge of such conduct and at least thirty (30) days have elapsed
after the Company’s receipt of such written notice from Executive, during which
the Company has failed to cure any such alleged conduct.  “Good Reason” shall
mean any of the following: (i) a material reduction in Executive’s status,
title, position or responsibilities; (ii) a reduction in Executive’s Annual
Salary below the then current amount; (iii) the failure to receive an annual
equity grant in accordance with Section 4(d); (iv) any material breach by the
Company of this Agreement; (v) any purported termination of Executive’s
employment for Cause which does not comply with the terms of this Agreement;
(vi) a mandatory relocation of Executive’s employment with the Company more than
fifty (50) miles from the office of the Company where Executive is principally
employed and stationed as of the date hereof, except for travel reasonably
required in the performance of Executive’s duties and responsibilities or
(vii) the Board’s failure to nominate Executive for election to the Board at
such times as his membership on the Board comes up for re-election, unless the
Board determines in good faith as set forth in a resolution duly adopted by the
Board upon a recommendation made to the Board by the Nominating and Corporate
Governance Committee of the Board that is based on guidance from Institutional
Shareholder Services (or a similar nationally recognized organization) that it
is generally considered poor corporate governance practice for the Chief
Executive Officer to serve on a Company’s board of directors.

 

4

--------------------------------------------------------------------------------


 

(f)            Voluntary Termination by Executive.  Executive may at any time
terminate his employment hereunder upon delivering sixty (60) days written
notice to the Company.

 

(g)           Termination Date.  Except as provided in Section 23, any date on
which Executive’s employment terminates hereunder shall be treated as the
“Termination Date.”

 

7.             Payments Upon Termination and Other Actions.

 

(a)           Termination Due to Executive’s Death.  If Executive’s employment
hereunder is terminated because of death, then the Company shall pay to
Executive’s estate (or his designated beneficiaries):

 

(i)            a lump sum payment in cash equal to (A) Executive’s Annual Salary
earned through the date of Executive’s death, (B) any accrued vacation pay
earned by Executive, (C) any Bonus earned for the fiscal year ending prior to
such death which has not yet been paid to the Executive and (D) any unreimbursed
business expenses of Executive, in each case, to the extent not theretofore
paid, and such payment shall be paid within 30 days after the date of
Executive’s death except in the case of the Bonus which shall be paid on the
April 15th immediately following the end of the fiscal year bonus period to
which such Bonus relates; and

 

(ii)           a lump sum payment in cash equal to the number of days in the
Company’s fiscal year up to and including the date of Executive’s death divided
by the total number of days in the Company’s fiscal year multiplied by
Executive’s Bonus earned for the Company’s fiscal year ending contemporaneously
with or immediately following the date of Executive’s death as reasonably
determined by the Board or a committee thereof after the end of the Company’s
fiscal year in which such death occurs in accordance with the Board’s
determination policies then in effect; such payment shall be paid on the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for two years after the Termination Date shall become fully
exercisable and shall remain exercisable for the period to end upon the earlier
of the stated term of such option or one year following the date of the
Executive’s death, notwithstanding the terms of the relevant stock option
agreements (provided, that, if such agreements provide for a longer exercise
period, such longer period shall apply) and regardless of whether or not the
vesting conditions set forth in the relevant stock option agreements have been
satisfied in full, and all restrictions on any time-vesting restricted stock or
deferred stock units of the Company held by Executive immediately prior to the
Termination Date that would have lapsed if Executive’s employment continued for
two years after the Termination Date shall be removed, notwithstanding the terms
of the relevant restricted stock or deferred stock units agreements and
regardless of whether the vesting conditions set forth in the relevant
restricted stock or deferred stock units agreements have been satisfied in
full.  In addition, on the date on which any performance units (or
performance-based deferred stock units) held by Executive immediately prior to
the Termination Date would have vested had Executive remained employed in
accordance with the respective terms of the relevant performance unit agreement,
all restrictions shall be removed on a number of shares of common stock of the
Company (“Common Stock”) equal to the number of shares calculated in accordance
with the vesting provisions of any such performance unit agreement times the
quotient determined by dividing (x) the number of days from the grant date
through the Termination Date

 

5

--------------------------------------------------------------------------------


 

by (y) the number of days in the applicable performance period, notwithstanding
the terms of the relevant performance unit agreement.  Executive’s estate or
designated beneficiaries shall also be entitled to any other benefits which may
be owing in accordance with the Company’s plans and policies and such amounts
shall be paid in accordance with such plans and policies (the “Executive
Benefits”).

 

(b)           Termination Due to Executive’s Permanent Disability.  If
Executive’s employment hereunder is terminated because Executive becomes
Permanently Disabled, then the Company shall pay to Executive:

 

(i)            a lump sum payment in cash equal to (A) Executive’s Annual Salary
earned through the date of Executive’s termination of Employment (the
“Termination Date”), (B) any accrued vacation pay earned by Executive, (C) any
Bonus earned for the fiscal year ending prior to the Termination Date which has
not yet been paid to the Executive and (D) any unreimbursed business expenses of
Executive, in each case, to the extent not theretofore paid (the “Accrued
Obligations”), and such payment shall be paid within 30 days after the
Termination Date except in the case of the Bonus which shall be paid on the
April 15th immediately following the end of the fiscal year bonus period to
which such Bonus relates, and such payment shall be paid within 30 days after
the Termination Date except in the case of the Bonus which shall be paid on the
April 15th immediately following the fiscal year bonus period to which such
Bonus relates; and

 

(ii)           a lump sum payment in cash equal to the number of days in the
Company’s fiscal year up to and including the Termination Date divided by the
total number of days in the Company’s fiscal year multiplied by Executive’s
Bonus earned for the Company’s fiscal year ending contemporaneously with or
immediately following the Termination Date as reasonably determined by the Board
or a committee thereof after the end of the Company’s fiscal year in which such
termination occurs in accordance with the Board’s determination policies then in
effect; such payment shall be paid on the April 15th immediately following the
end of the Company’s fiscal year bonus period to which such Bonus relates.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for two years after the Termination Date shall become fully
exercisable and shall remain exercisable for the period to end upon the earlier
of the stated term of such option or one year following the Termination Date,
notwithstanding the terms of the relevant stock option agreements (provided,
that, if such agreements provide for a longer exercise period, such longer
period shall apply)  and regardless of whether or not the vesting conditions set
forth in the relevant stock option agreements have been satisfied in full, and
all restrictions on any time-vesting restricted stock or deferred stock units of
the Company held by Executive immediately prior to Termination Date that would
have lapsed if Executive’s employment continued for two years after the
Termination Date shall be removed, notwithstanding the terms of the relevant
restricted stock or deferred stock units agreements and regardless of whether
the conditions set forth in the relevant restricted stock or deferred stock
units agreements have been satisfied in full.  In addition, on the date on which
any performance units (or performance-based deferred stock units) held by
Executive immediately prior to the Termination Date would have vested had
Executive remained employed in accordance with the respective terms of the
relevant performance unit agreement, all restrictions shall be removed on a
number of shares of Common Stock equal to the number of shares calculated in
accordance with the vesting provisions of any such performance unit

 

6

--------------------------------------------------------------------------------


 

agreement times the quotient determined by dividing (x) the number of days from
the grant date through the Termination Date by (y) the number of days in the
applicable performance period, notwithstanding the terms of the relevant
performance unit agreement.  Executive shall also be entitled to the Executive
Benefits.

 

(c)           Termination By Company Without Cause, by the Company’s Non-Renewal
or by Executive For Good Reason.  If Executive’s employment hereunder is
terminated by the Company at any time during the Employment Period without Cause
pursuant to Section 6(c) hereof, by the Company by its election not to renew
this Agreement pursuant to Section 2 hereof or by Executive at any time during
the Employment Period for Good Reason pursuant to Section 6(e) hereof, then the
Company shall pay to Executive:

 

(i)            a lump sum payment in cash equal to the Accrued Obligation and
such payment shall be paid within 30 days after the Termination Date except in
the case of the Bonus which shall be paid on the April 15th immediately
following the fiscal year bonus period to which such Bonus relates;

 

(ii)           his Annual Salary through the two year anniversary of the
Termination Date (the “Base Salary Severance”), and such amount will be paid by
the Company in equal installments following the Termination Date in accordance
with the customary payroll practices of the Company as if Executive was employed
at the time, commencing on the first Company payroll date immediately following
the 38th day after the Termination Date (the “First Payment Date”),  and any
installment of the Base Salary Severance that would have otherwise been paid
pursuant to the customary payroll practices of the Company prior to the First
Payment Date shall instead be accumulated and paid on the First Payment Date;

 

(iii)          a lump sum payment in cash equal to the number of days in the
Company’s fiscal year up to and including the Termination Date divided by the
total number of days in the Company’s fiscal year multiplied by Executive’s
Bonus earned for the Company’s fiscal year ending contemporaneously with or
immediately following the Termination Date as reasonably determined by the Board
or a committee thereof after the end of the Company’s fiscal year in which such
termination occurs in accordance with the Board’s determination policies then in
effect; such payment shall be paid on the April 15th immediately following the
end of the Company’s fiscal year bonus period to which such Bonus relates; and

 

(iv)          in addition to the payment pursuant to Section 7(c)(ii),
installment payments in cash equal to two times the Target Bonus for the year in
which the Termination Date occurs (the “Target Bonus Severance”), also to be
paid by the Company in equal installments in accordance with the customary
payroll practices of the Company contemporaneously with the payments to be made
in accordance with Section 7(c)(ii) hereof pursuant to the same payment schedule
and procedure as provided for the Base Salary Severance.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for two years after the Termination Date shall continue to
vest over such two year period in accordance with the terms of the relevant
stock option agreements, notwithstanding the terms of the relevant stock option
agreements and regardless of whether or not the vesting conditions set forth in
the relevant stock option agreements have been satisfied in full and shall
remain exercisable for the

 

7

--------------------------------------------------------------------------------


 

period to end upon the earlier of the stated term of such option or the third
anniversary of the Termination Date (provided, that, if such agreements provide
for a longer exercise period, such longer period shall apply), and all
restrictions on any time-vesting restricted stock or deferred stock units of the
Company held by Executive immediately prior to Termination Date that would have
lapsed if Executive’s employment continued for two years after the Termination
Date shall continue to lapse over such two year period in accordance with the
terms of the relevant restricted stock or deferred vesting restricted stock unit
agreements, notwithstanding the terms of the relevant restricted stock or
deferred stock units agreements (including any requirements for continued
employment) and regardless of whether the conditions set forth in the relevant
restricted stock or deferred stock units agreements have been satisfied in
full.  Restrictions on any performance units (or performance-based deferred
stock units) shall lapse, if at all, in accordance with the terms of the
relevant performance unit agreement and nothing herein shall be deemed to modify
the terms of such performance unit agreements.  Executive shall also be entitled
to the Executive Benefits.  Further, the Company agrees that, if Executive’s
employment with the Company terminates such that he is entitled to receive the
payment and benefits set forth in this Section 7(c), Executive is not required
to seek other employment or otherwise attempt in any way to mitigate or
otherwise reduce any benefits or amounts payable to Executive by the Company
pursuant to this Section 7(c) and, subject to the provisions of
Section 7(e) hereof, in the event that Executive obtains other employment during
the period in which he is receiving benefits under this Section 7(c), the
Company shall not be entitled to any rights of offset with respect to the
benefits or amounts payable to Executive under this Section 7(c).

 

(d)           Termination With Cause, or By Executive without Good Reason or by
Notice of Non-Renewal.  If Executive’s employment hereunder is terminated by the
Company with Cause pursuant to Section 6(d) hereof or by Executive without Good
Reason pursuant to Section 6(f) hereof or non-renewal of this Agreement by
Executive pursuant to Section 2 hereof, then except for a lump sum payment in
cash equal to the Accrued Obligation, which payment shall be paid within 30 days
after the Termination Date, and the Executive Benefits, Executive shall not be
entitled to receive severance or any other compensation or benefits after the
Termination Date.

 

(e)           Continuation of Medical Benefits.  In the event of a termination
of Executive’s employment described in Section 7(a), (b) or (c), the Company
shall arrange to provide Executive and his spouse and eligible dependents who
were covered under the Company’s group health plan on the Termination Date and
who in the case of eligible dependents continue to be eligible dependents, group
health plan coverage for a period following the Termination Date (except as
provided below) until the Executive reaches age 65, or in the case of a
termination described in Section 7(a), until the Executive’s spouse reaches age
65, which coverage is substantially similar to that provided to executive
officers of the Company during such period and at a cost to Executive, or to his
spouse if the Executive is deceased, as if the Executive had remained an
executive officer of the Company during such period.  Executive shall pay the
full cost of the premiums for such coverage, as determined and set under the
then current practices of the Company, on the first day of each month such
coverage is provided and the Company shall reimburse Executive the excess, if
any, of the amount Executive pays to the Company above the amount of the
applicable premium that Executive would have paid for comparable coverage if he
had remained an executive officer of the Company during the period such coverage
is provided (the “Reimbursement Amounts”).  Any Reimbursement Amounts to

 

8

--------------------------------------------------------------------------------


 

be paid  by the Company to Executive under this Section 7(e) shall be made on
the tenth day of each month Executive pays the amount required by this
Section 7(e) to the Company commencing on the first such date immediately
following the 38th day after the Termination Date (the “First Reimbursement
Date”), and any installment of the Reimbursement Amount that would have
otherwise been paid prior to the First Reimbursement Date shall instead be
accumulated and paid on the First Reimbursement Date.  Subject to Executive’s
group health plan coverage continuation rights under section 4980B of the Code,
the benefits  described in this Section 7(e) shall (i) be reduced (on a
participant by participant basis) to the extent benefits of the same type are
received by Executive, his spouse or any eligible dependent from any other
person during such period and (ii) cease if Executive (A) obtains other
employment that offers participation in a health insurance plan providing
substantially similar benefits during such period or (B) violates
Section 9(a) of this Agreement, and provided, further, that Executive shall have
the obligation to notify the Company that he or they are receiving such
benefits.  The Company agrees that, if Executive’s employment with the Company
terminates during the term of this Agreement, Executive is not required to seek
other employment or to attempt in any way to reduce any benefits or amounts
payable to Executive by the Company pursuant to this Section 7(e).

 

(f)            Release.  Except as provided below, as a condition to the receipt
of any amounts or benefits after termination of employment for whatever reason,
Executive, or his personal representative, shall be required to execute a
written release agreement in the form attached hereto as Exhibit A containing,
among other things, a general release of claims against the Company and its
affiliates except for rights and claims hereunder and pursuant to the terms of
any Executive benefit plans, equity grants or other similar plans or agreements
or pursuant to the Change-in-Control Agreement and, as an additional condition
to the receipt of such amounts or benefits, Executive shall refuse to exercise
any right to revoke such release agreement during any applicable rescission
period.  Executive, or his personal representative, shall deliver the executed
release on or before the date that is 30 days (90 days in the event of
Executive’s death) after any Termination Date or Executive shall forfeit all
rights to the payments set forth in Section 7 other than the payments set forth
in Section 7(a)(i) (excluding the bonus amounts referred to in subsection
(C) thereof) or the Accrued Obligations (excluding the bonus amounts referred to
in subsection (C) of the definition of Accrued Obligations).

 

(g)           Board and Office Resignations.  Upon termination of Executive’s
employment for any reason, unless otherwise requested in writing by the Board,
Executive agrees to resign, as of the date of such termination and to the extent
applicable, as an officer of the Company and its subsidiaries and as a director
on each board of directors or other managing body of the Company and its
subsidiaries, and from any committees thereof.  In order to facilitate the terms
of this Section 7(g), Executive shall provide an executed form of resignation
letter in the form attached hereto as Exhibit B to the Company pursuant to which
he resigns his position as a director and officer of the Company and each of its
subsidiaries to be held in escrow by the Company and upon a termination event
under the terms of this Agreement such resignation shall be presented to the
Board for consideration and acceptance if determined by the Board to be in the
best interest of the Company and its shareholders.

 

8.             Exclusivity of Termination Provisions.  Except as and to the
extent provided in the Change-in-Control Agreement and any award agreements
related to the issuance of performance units or performance-based deferred stock
units, the termination provisions of this Agreement

 

9

--------------------------------------------------------------------------------


 

regarding the parties’ respective obligations in the event that Executive’s
employment is terminated are intended to be exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled
at law, in equity or otherwise.

 

9.             Restrictive Covenants.

 

(a)           Non-Competition.  Executive acknowledges that he has and, while
employed, will acquire unique and valuable experience with respect to the
businesses, operations, plans and strategies of the Company and its
subsidiaries.  Executive hereby covenants and agrees that during the term of
this Agreement and any period thereafter during which he is receiving payments
pursuant to Subsections  7(b)(i)-(ii) and 7(c)(i)-(iv) hereof (but, in no event
longer than two (2) years following Executive’s termination of employment), he
will not directly or indirectly compete with the business of the Company or its
subsidiaries.  For purposes of this Agreement, the term “compete with the
business of the Company and its subsidiaries” shall include Executive’s
participation in any operations whose primary business competes with any
business now conducted by the Company or its subsidiaries, including the sale or
rental of menswear (including formalwear), men’s accessories or men’s shoes at
retail, the sale or rental of occupational uniforms or other corporate wear
merchandise, dry cleaning, or any material line of business proposed to be
conducted by the Company or one or more of its subsidiaries known to Executive
and with respect to which Executive devoted time as part of his employment
hereunder on behalf of the Company or one or more of its subsidiaries, whether
such participation is individually or as an officer, director, joint venturer,
agent or holder of an interest (except as a holder of a less than 1% interest in
a publicly traded entity or mutual fund) of any individual, corporation,
association, partnership, joint venture or other business entity so engaged;
provided, however, that passive interests held by Executive in private companies
through hedge funds and private equity investments shall not violate this
Section 9(a) so long as Executive does not have any involvement with respect to
any companies which could reasonably be considered to be a competitor of the
Company or any of its subsidiaries (a “Competitor”), including consultation with
the private equity firm, the hedge fund or any of the principals thereof, with
respect to making an investment into a Competitor.  This non-competition
covenant shall be applicable with respect to the United States, Canada, the
United Kingdom and any other country in which Executive would be competing with
the business of the Company or its subsidiaries as set forth in this
Section 9(a).  For the avoidance of doubt, Executive shall not violate this
Section 9(a) by providing services to a unit, division or subsidiary of an
entity where such entity or a subsidiary thereof, other than a subsidiary to
which Executive is providing services, competes with a business of the Company
or its subsidiaries so long as Executive does not directly or indirectly provide
services to the unit, division or subsidiary of the entity which competes with
any business of the Company or one or more of its subsidiaries and does not
provide services to the entity or to any subsidiary thereof that does not
complete with any business of the Company where such services relate to, or
benefit, any unit, division or subsidiary that so competes.

 

(b)           Non-Solicitation.  During the Employment Period and for any period
during which he is receiving payments or benefits pursuant to
Subsection 7(b)(i)-(ii) and 7(c)(i)-(iv)  hereof (but, in no event longer than
two (2) years following Executive’s termination of employment), Executive shall
not directly or indirectly cause, solicit, induce or encourage any individual
identified by the Company as an executive of the Company or its subsidiaries to
terminate his/her employment with the Company or such subsidiary.

 

10

--------------------------------------------------------------------------------


 

(c)           Non-Disparagement.  Executive agrees not to engage at any time in
any form of conduct or make any statements, or direct any other person or entity
to engage in conduct or make any statements, that disparage, criticize or
otherwise impair the reputation of the Company, its affiliates, and their
respective past and present officers, directors and, in their capacities as
such, shareholders, partners, members and agents.  The Company agrees not to
engage at any time in any form of conduct or make any statements or direct any
person or entity to engage in conduct or make any statements, that disparage,
criticize or otherwise impair the reputation of the Executive and following
Executive’s Termination Date, the Company shall instruct its executive officers
and member of the Board not to engage at any time in any form of conduct or make
any statements or direct any person or entity to engage in conduct or make any
statements, that disparage, criticize or otherwise impair the reputation of the
Executive.  Nothing contained in this Section 9(c) shall preclude Executive or
the Company from providing truthful testimony or statements pursuant to subpoena
or other legal process or in response to inquiries from any government agency or
entity, or as required to comply with applicable securities laws, or from taking
any action that is proper and necessary in the discharge of obligations to, or
of, the Company, including the discharge by Executive of his duties and
responsibilities contemplated by this Agreement, or in the discharge of
requirements of law.

 

(d)           Proprietary Information.  Executive acknowledges and agrees that
he has acquired, and may in the future acquire as a result of his employment
with the Company or otherwise, Proprietary Information (as defined below) of the
Company, which is of a confidential or trade secret nature, and all of which has
a great value to the Company and is a substantial basis and foundation upon
which the Company’s business is predicated.  Accordingly, Executive agrees to
regard and preserve as confidential at all times all Proprietary Information and
to refrain from publishing or disclosing any part of it to any person or entity
and from using, copying or duplicating it in any way by any means whatsoever,
except in the course of his employment under this Agreement and in furtherance
of the business of the Company, including in the discharge of obligations to, or
of, the Company, including the discharge of his duties and responsibilities
contemplated by this Agreement, or as required by applicable law or legal
process, without the prior written consent of the Company.  “Proprietary
Information” includes all information and data in whatever form, tangible or
intangible, pertaining in any manner to pricing policy, marketing programs,
advertising, Executive training and specific inventory purchase pricing and any
written information, including customer lists, of the Company or any affiliate
thereof, unless the information is or becomes publicly known through lawful
means. Nothing contained in this Section 9(d) shall preclude Executive from
providing truthful testimony or statements or from disclosing Proprietary
Information pursuant to subpoena or other legal process or in response to
inquiries from any government agency or entity; provided, however, that in the
event that Executive receives notice from any person, or in good faith
determines, that Executive may become legally compelled to disclose any of the
Company’s Proprietary Information, Executive will, to the extent legally
permitted,  as soon as reasonably practicable  supply the Company with written
notice thereof and Executive to the fullest extent he is legally permitted to do
so, shall not disclose any such Proprietary Information until the Company has
had an opportunity to seek a protective order or other arrangement to prevent
the disclosure of the Proprietary Information and Executive will reasonably
cooperate with the Company in obtaining such a protective order or other
arrangement at the Company’s sole expense.

 

11

--------------------------------------------------------------------------------


 

(e)           Remedy.  Executive and the Company agree that a monetary remedy
for a breach of this Section 9 will be inadequate and will be impracticable and
extremely difficult to prove, and further agree that such a breach would cause
the Company irreparable harm, and that the Company shall be entitled to specific
performance and/or temporary and permanent injunctive relief without the
necessity of proving actual damages.  Executive agrees that the Company shall be
entitled to such specific performance and/or injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bond or other undertaking in connection
therewith.  Any such requirement of bond or undertaking is hereby waived by
Executive and Executive acknowledges that in the absence of such a waiver, a
bond or undertaking may be required by the court.  In the event of litigation to
enforce any of these covenants, the courts are hereby specifically authorized to
reform such covenant as and to the extent, but only to such extent, necessary in
order to give full force and effect hereto to the maximum degree permitted by
law.  Executive also agrees that if Executive is in breach of this Section 9,
the Company shall cease all payments and other benefits payable under this
Agreement.

 

10.          Forfeiture for Cause.

 

(a)           Notwithstanding any other provision of this Agreement, if a
determination is made as provided in Section 10(b) (a “Forfeiture
Determination”) that (a) Executive, before or after the termination of
Executive’s employment with the Company and all affiliates, (i) committed fraud,
embezzlement, theft, felony or an act of dishonesty (as defined below) in the
course of his employment by the Company or an affiliate, (ii) knowingly caused
or assisted in causing the Company or a subsidiary of the Company to engage in
criminal misconduct, (iii) knew or should have known in the reasonable exercise
of his duties that the Company was publicly releasing financial statements of
the Company that were materially misstated and misleading, (iv) intentionally,
or as a result of his gross negligence, disclosed trade secrets of the Company
or an affiliate or (v) intentionally, or as a result of his gross
negligence, violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any affiliate to which Executive is a
party; and (b) in the case of the actions described in clauses (iv) and (v) and
with respect to acts of dishonesty in clause (i), such action materially and
adversely affected the Company, then at or after the time such Forfeiture
Determination is made the Board, in good faith, if such Forfeiture Determination
is made prior to a Change in Control (as defined in the Change in Control
Agreement), or, as determined by a final, non-appealable order of a court of
competent jurisdiction, if such Forfeiture Determination is made after a Change
in Control as a fair and equitable forfeiture to reflect the harm done to the
Company and a reduction of the benefit bestowed on Executive had the facts
existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that some or all (x) benefits payable or to be provided, or
previously paid or provided, under this Agreement to Executive, (y) cash bonuses
paid on or after the effective date of this Agreement by the Company to
Executive under any plan, program, policy, practice, contract or agreement of
the Company or (z) equity awards granted to Executive under any plan, program,
policy, practice, contract or agreement of the Company that vested on or after
the effective date of this Agreement, will be forfeited to the Company on such
terms as determined by the Board or the final, non-appealable order of a court
of competent jurisdiction.  For purposes of this Section 10, an “act of
dishonesty” shall require a material breach by Executive of his duties,
obligations or undertakings owed to or on behalf of the Company, as determined
by the Board.  In determining whether a matter materially and adversely affects
the

 

12

--------------------------------------------------------------------------------


 

Company, the Board shall be entitled to consider all relevant factors and
exercise reasonable business judgment in making such determination, including
but not limited  to the financial consequences, adverse reputational
consequences or legal consequences to the Company and/or its subsidiaries,
individually or taken as a whole, as a result of such action.

 

(b)           A Forfeiture Determination for purposes of Section 10 shall be
made (i) before the occurrence of a Change in Control, by a majority vote of the
Board and (ii) on or after the occurrence of a Change in Control, by the final,
nonappealable order of a court of competent jurisdiction.  The findings and
decision of the Board with respect to a Forfeiture Determination made before the
occurrence of a Change in Control, including those regarding the acts of
Executive and the damage done to the Company, will be final for all purposes
absent a showing by clear and convincing evidence of manifest error by, or a
lack of good faith on the part of, the Board; provided, that, any disagreements
as to whether the Board lacked good faith or its decision resulted from manifest
error shall be subject to resolution in accordance with Section 16 hereof.

 

11.          Notice.  All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered in person, by courier, by overnight delivery service with proof of
delivery or by prepaid registered or certified first-class mail, return receipt
requested, addressed to the respective party at the address set forth below, or
if sent by facsimile or other similar form of communication (with receipt
confirmed) to the respective party at the facsimile number set forth below:

 

To the Company:

The Men’s Wearhouse, Inc.

 

6100 Stevenson Blvd

 

Fremont, CA 94538

 

Attention: Carole L. Souvenir

 

Facsimile:

 

Confirm:

To Executive:

Douglas E. Ewert

 

 

 

 

 

Facsimile:

 

Confirm:

 

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice.  All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after depositing such notice with an
overnight courier or transmission of a facsimile or other similar form of
communication.

 

12.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors and assigns; provided, however, that neither the
Company nor Executive may assign any duties under this Agreement without the
prior written consent of the other party.

 

13

--------------------------------------------------------------------------------


 

13.          Limitation.  The Agreement shall not confer any right or impose any
obligation on the Company to continue the employment of Executive in any
capacity, or limit the right of the Company or Executive to terminate
Executive’s employment.

 

14.          Further Assurances.  Each party hereto agrees to perform such
further actions, and to execute and deliver such additional documents, as may be
reasonably necessary to carry out the provisions of this Agreement.

 

15.          Severability.  In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability or the remaining
provisions, or portions thereof, shall not be affected thereby.

 

16.          Arbitration.

 

(a)           Any dispute, controversy, or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, including
claims for tortious interference or other tortious or statutory claims arising
before, during or after termination, providing only that such claim touches upon
matters covered by this Agreement, shall be finally settled by arbitration
administered by the American Arbitration Association (“AAA”) pursuant to the
Commercial Arbitration Rules as presently in force, except as modified by the
specific provisions of this Agreement.  The parties expressly agree that nothing
in this Agreement shall prevent the parties from applying to a court that would
otherwise have jurisdiction over the parties for provisional or interim
measures, including injunctive relief.  After the arbitration panel is
empaneled, it shall have sole jurisdiction to hear such applications, except
that the parties agree that any measures ordered by the arbitrators may be
immediately and specifically enforced by a court otherwise having jurisdiction
over the parties.  The parties agree that judgment on the arbitration award may
be entered by any court having jurisdiction thereof.

 

(b)           The parties agree that the federal and state courts located in
Houston, Texas shall have exclusive jurisdiction over an action brought to
enforce the rights and obligations created in or arising from this Agreement to
arbitrate, and each of the parties hereto irrevocably submits to the
jurisdiction of said courts.  Notwithstanding the above, application may be made
by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement.  Process in any action arising out of or relating to this
Agreement may be served on any party to the Agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.

 

(c)           The arbitration shall be conducted before a tribunal composed of
three neutral arbitrators drawn from, in the first instance, the Texas Large
Complex Claims panel and then, if necessary, from the Commercial panel.  Each
arbitrator shall sign an oath agreeing to be bound by the Code of Ethics for
Arbitrators in Commercial Disputes promulgated by the AAA for Neutral
Arbitrators.  It is the intent of the parties to avoid the appearance of
impropriety due to bias or partiality on the part of any arbitrator.  Prior to
his or her formal appointment, each arbitrator shall disclose to the parties and
to the other members of the tribunal, any financial, fiduciary, kinship or other
relationship between that arbitrator and any party or its counsel, or between
that arbitrator and any individual or entity with any financial, fiduciary,
kinship or other relationship with any party.  For the purposes of this
Agreement, “appearance of impropriety”

 

14

--------------------------------------------------------------------------------


 

shall be defined as such relationship or behavior as would cause a reasonable
person to believe that bias or partiality on the part of the arbitrator may
exist in favor of any party.  Any award or portion thereof, whether preliminary
or final, shall be in a written opinion containing findings of fact and
conclusions of law signed by each arbitrator.  The arbitrator dissenting from an
award or portion thereof shall issue a dissent from the award or portion thereof
in writing, stating the reasons for his or her dissent.  The arbitrators shall
hear and determine any preliminary issue of law asserted by a party to be
dispositive of any claim, in whole or part, in the manner of a court hearing a
motion to dismiss for failure to state a claim or for summary judgment, pursuant
to such terms and procedures as the arbitrators deem appropriate.

 

(d)           It is the intent of the parties that, barring extraordinary
circumstances, any arbitration hearing shall be concluded within two months of
the date the statement of claim is received by the AAA.  Unless the parties
otherwise agree, once commenced, hearings shall be held 5 days a week, with each
hearing day to begin at 9:00 A.M. and to conclude at 5:00 P.M.  The parties may
upon agreement extend these time limits, or the chairman of the panel may extend
them if he or she determines that the interests of justice otherwise require. 
The arbitrators shall use their best efforts to issue the final award or awards
within a period of 30 days after closure of the proceedings.  Failure to do so
shall not be a basis for challenging the award.  The parties and arbitrators
shall treat all aspects of the arbitration proceedings, including without
limitation, discovery, testimony and other evidence, briefs and the award, as
strictly confidential.  The place of arbitration shall be Houston, Texas, U.S.A.
unless otherwise agreed by the parties.

 

(e)           The parties agree that discovery shall be limited and shall be
handled expeditiously.  Discovery procedures available in litigation before the
courts shall not apply in an arbitration conducted pursuant to this Agreement. 
However, each party shall produce relevant and non-privileged documents or
copies thereof requested by the other parties within the time limits set and to
the extent required by order of the arbitrators.  All disputes regarding
discovery shall be promptly resolved by the arbitrators.  No witness or party
may be required to waive any privilege recognized at law.  The parties hereby
waive any claim to any damages in the nature of punitive, exemplary or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages, and the arbitration tribunal is specially divested of any
power to award any damages in the nature of punitive, exemplary or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages.  If Executive prevails on substantially all of his
material claims, he shall be entitled to recover his costs, including attorneys’
fees, for the arbitration proceedings, as well as for any ancillary proceeding,
including a proceeding to compel arbitration, to request interim measures or to
confirm or set aside an award; provided, however, that in the event that
Executive does not so prevail, the parties shall bear their own costs.

 

17.          Governing Law.  This Agreement shall be governed and construed
under and interpreted in accordance with the laws of the State of Texas without
giving effect to the doctrine of conflict of laws.

 

18.          Entire Agreement; Waiver; Interpretation. This Agreement
constitutes the entire agreement of the parties, and supersede all prior
agreements, oral or written, with respect to the subject matter of this
Agreement; provided, that the Change in Control Agreement and any award
agreement shall not be superseded hereby.  No change, modification or waiver of
any provisions of this Agreement shall be enforceable unless contained in a
writing signed by the party against whom enforcement is sought.  The failure at
any time to enforce any of the

 

15

--------------------------------------------------------------------------------


 

provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of either party thereafter to enforce
each and every provision hereof in accordance with its terms.  No presumption
shall be construed against the party drafting this Agreement.

 

19.          Executive’s Representation.  Executive represents and warrants that
(i) he is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) he is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) his execution
and performance of this Agreement is not a violation or breach of any other
agreement between Executive and any other person or entity and (iv) he has been
advised by legal counsel as to the terms and provisions hereof and the effort
thereof and fully understands the consequences thereof.

 

20.          Company’s Representation.  The Company represents and warrants that
(i) it is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) it is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) its execution
and performance of this Agreement is not a violation or breach of any other
agreement between Executive and any other person or entity and (iv) this
Agreement is a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.

 

21.          Return of Company Property.  Executive acknowledges that all
Proprietary Information and other property and equipment of the Company or any
affiliate that Executive accumulates during his employment are the property of
the Company and shall be returned to the Company immediately upon the
termination of his employment; provided, however, that Executive may retain a
copy of any Company property that relates solely to his personal information,
including Executive’s compensation, taxes and his personal contact list,
calendar and diaries.

 

22.          Miscellaneous.  All references to sections of any statute shall be
deemed also to refer to any successor provisions to such sections.  The
compensation and benefits payable to Executive or his beneficiary under Section
7 of this Agreement shall be in lieu of any other severance benefits to which
Executive may otherwise be entitled upon the termination of his employment under
any severance plan, program, policy or arrangement of the Company other than the
Change in Control Agreement, and Executive shall not be entitled to receive any
additional payments or benefits under Section 7 hereof if he has become eligible
to receive substantially identical payments or benefits under the Change in
Control Agreement.  Executive shall not be permitted to specify the taxable year
in which a payment provided for under this Agreement shall be made to him.

 

23.          Compliance With Section 409A.  The Company and Executive intend
that any amounts or benefits payable or provided under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance promulgated thereunder (“Section 409A”)
so as not to subject Executive to the payment of the tax, interest and any tax
penalty which may be imposed under Section 409A.  The provisions of this
Agreement shall be interpreted and administered in a manner that complies with
Section 409A. The Company will not take any action or omit to take any action
that would expose any payment or benefit to Executive to additional tax under
Section 409A.  In furtherance thereof, to the extent that any provision hereof
would otherwise result in Executive being subject to payment of tax, interest
and tax penalty under Section 409A, the Company and

 

16

--------------------------------------------------------------------------------


 

Executive agree to negotiate reasonably and in good faith to amend this
Agreement in a manner that brings this Agreement into compliance with Section
409A and preserves to the maximum extent possible economic value to the relevant
payment or benefit under this Agreement to Executive. Each payment in a series
of payments or installments hereunder shall be treated as a separate payment for
purposes of Section 409A. To the extent that a reimbursement amount is subject
to Section 409A, the Company will pay Executive the reimbursement amount due, if
any, in any event before the last day of Executive’s taxable year following the
taxable year in which the expense was incurred.  Executive’s rights to any
reimbursements are not subject to liquidation or exchange for another benefit. 
The amount of expense reimbursements for which Executive is eligible during any
taxable year will not affect the amount of any expense reimbursements for which
Executive is eligible in any other taxable year.  Notwithstanding anything
contained herein to the contrary, (i) in no event shall the Termination Date
occur until Executive experiences a “separation from service” within the meaning
of Section 409A and the date upon which separation from service takes place
shall be the “Termination Date” and (ii) in the event Executive is a “specified
employee” (within the meaning of Section 409A) as of the date of his separation
from service, amounts and benefits that are properly treatable as deferred
compensation (within the meaning of Section 409A, and after taking into account
all exclusions applicable to such payment under Section 409A) that would
otherwise be payable or provided  hereunder shall not be made prior to the first
business day after the earlier of (x) the expiration of six months from the date
of Executive’s separation from service for any reason other than death or (ii)
the date of Executive’s death (such first business day, the “Delayed Payment
Date”).  On the Delayed Payment Date, the Company shall pay to Executive or, if
has died, to his estate, in a single cash lump sum, an amount equal to the
aggregate amount of all payments delayed pursuant to the preceding sentence.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first written above.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

By:

/s/ JON W. KIMMINS

 

Name:

Jon W. Kimmins

 

Title:

Executive Vice President, Chief Financial Officer, Treasurer and Principal
Financial Officer

 

 

 

Date:

4-22-2015

 

 

 

 

 

 

  /s/ DOUGLAS S. EWERT

 

DOUGLAS S. EWERT

 

 

 

Date:

4-22-2015

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Release

 

[see attached]

 

19

--------------------------------------------------------------------------------


 

RELEASE

 

Pursuant to the terms of that certain Amended and Restated Employment Agreement
dated                     , 20      , by and between The Men’s Wearhouse, Inc.,
a Texas corporation (“TMW”), and Douglas S. Ewert (as the same may be amended
through the date hereof, the “Employment Agreement”), I, Douglas S. Ewert,
hereby acknowledge that my employment with TMW has been terminated effective
                        , 20    .  Defined terms used herein, but not otherwise
defined, shall have the meanings attributed to such terms in the Employment
Agreement.

 

I further acknowledge, understand and agree that:

 

1.             Release of all Claims.  In return for the amounts and benefits to
be paid to me pursuant to the terms of the Employment Agreement, I hereby
release TMW, its parent companies, subsidiaries, and affiliates and, in their
capacities as such, all of their respective officers, directors, employees,
insurers and agents from any and all claims, arising on or before the date of
execution of this agreement, whether known or unknown, foreseen or unforeseen,
asserted or unasserted, including but not limited to those claims asserted or
that could have been asserted arising from or in any way related to my
employment with and/or separation from TMW, and my release includes any claims I
might have for re-employment or for additional compensation or benefits (except
for unemployment compensation benefits), and applies to claims I might have
under federal law, state law, contract or tort, including but not limited to
applicable state civil rights laws, the California Fair Employment & Housing
Act, Cal. Govt. Code § 12940 et. seq (“FEHA”), the California Family Rights Act,
Title VII of the Civil Rights Act of 1964, as amended, the Post-Civil War Civil
Rights Acts (42 U.S.C. Sections 1981-88), the Americans With Disabilities Act,
the Rehabilitation Act of 1973, Executive Order 11246, the Sarbanes-Oxley Act of
2002, Pub. L. No. 107-204, 116 Stat. 745, Family and Medical Leave Act, the Age
Discrimination in Employment Act (29 U.S.C. Section 621 et seq. (“ADEA”), the
Older Workers Benefit Protection Act, and any regulations under such laws.  I
acknowledge that I am receiving consideration for my release of any claim under
the ADEA in addition to anything of value to which I was already entitled.

 

2.             Exceptions.  Nothing in this Agreement is intended to waive
rights and claims (i) under the Employment Agreement and/or the Change in
Control Agreement, if applicable, or  pursuant to the terms of any TMW executive
benefit plan, equity grant or other similar plans or agreements, (ii) for
unemployment or workers’ compensation benefits, (iii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date I sign this
Agreement, (iv) that may arise after I sign this Agreement, (v) related to
coverage under indemnification agreements or policies or under directors and
officers insurance policies for acts or omissions while providing services to
TMW or any of its affiliates or subsidiaries,  or (vi) which cannot be released
by private agreement.  In addition, nothing in this Agreement or the Employment
Agreement including but not limited to the release of claims, proprietary
information, confidentiality of agreement, no conflicts of interest, no
solicitation of employees, non-disclosure & confidential information, and
non-disparagement provisions, prevent me from filing a charge or complaint with
or from participating in an investigation or proceeding conducted by the EEOC,
NLRB, or any other any federal, state or local agency charged with the
enforcement of any laws, or from exercising rights under Section 7 of the NLRA
to engage in joint activity with other employees, although by signing this
release I am waiving rights to individual relief based

 

20

--------------------------------------------------------------------------------


 

on claims asserted in such a charge or complaint, except where such a waiver of
individual relief is prohibited.

 

3.             No Conflicts of Interest. I acknowledge and agree that I have
continuing obligations beyond my separation from employment as expressed in this
Agreement and the Employment Agreement.

 

4.             Return of Company Property.  Subject to the terms of Section 21
of the Employment Agreement, I understand and agree that I must immediately (but
no later than my last day of employment) (a) return any Company property
(including but not limited to computer equipment, iPhone, and/or cellular
telephone and accessories, keys, American Express card, etc.); and (b) submit
any outstanding expense reports and supporting receipts to the attention of
                    .

 

5.             No Right to Reemployment.  I understand and agree that I have no
right to be rehired in the event another position becomes available in the
future.

 

6.             Acknowledgements.  I acknowledge, agree and attest that I
(a) have not been denied any leave or benefit requested; (b) have received the
appropriate pay for all hours worked for TMW; (c) have no workplace injuries or
occupational diseases; and (d) as of the date of this Agreement, I have been
paid or received all leave (paid and unpaid), compensation, bonuses and or
commission to which I claim to have been entitled to receive as of the date
hereof, except as otherwise set forth in the Employment Agreement.

 

7.             Complete Agreement. I acknowledge that this agreement, together
with the Employment Agreement and the Change in Control Agreement, if
applicable, contain the entire agreement between me and TMW regarding my
employment and separation from employment.

 

8.             Representation by Counsel.  By signing below, I acknowledge
having had an opportunity to have an attorney of choice review this Agreement
and its release of claims. I also acknowledge that I have read all of this
Agreement, been given at least 21 days to consider it and discuss it with
financial and legal counsel of choice, and that I voluntarily sign it and agree
to be bound by its terms.  I also understand and agree that this Agreement must
be signed no later than                     , 20      , [to be on or before 30
days after the date of Executive’s Separation from Service] in order for me to
be entitled to the benefits given under it.  I understand that I may revoke the
Agreement within 7 days after signing it, and unless I so revoke it, the
Agreement will be fully effective upon expiration of the revocation period.  I
understand and agree that to revoke this Agreement, written notice of the
revocation must be received by the following person no later than seven (7) days
from the date this Agreement is signed:

 

Julie M. Lacy

Senior Vice President, Employee Relations and Employment Counsel

The Men’s Wearhouse, Inc.

6100 Stevenson Boulevard

Fremont, CA 94538

Phone: 510.723.8541

Facsimile: 713.578.9951

 

21

--------------------------------------------------------------------------------


 

9.             No Admissions.  TMW specifically denies any liability or
wrongdoing whatsoever.  Neither this Separation Agreement nor any of its
provisions, terms, or conditions shall be construed to be an admission of
liability or wrongdoing.  Neither the Separation Agreement nor any of its
provisions, terms, or conditions may be offered or received in evidence in any
action or proceeding as evidence of an admission of liability or wrongdoing.

 

10.          Additional Acknowledgments.

 

a.              I understand and agree that this Agreement constitutes a waiver
and release of any and all claims which would otherwise be preserved by
operation of Section 1542 of the Civil Code of the State of California, and
under any and all similar laws of any governmental entity.  Section 1542 of the
Civil Code provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her  favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

 

b.              In light of the payment by TMW of all amounts due to me, I
acknowledge and agreed that California Labor Code section 206.5 is not
applicable.  That section provides in pertinent part as follows:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

11.          Scope.  This Release does not extend to those rights which as a
matter of law cannot be waived.

 

12.          Applicable Law.  This Agreement shall be governed by California
law.

 

13.          Reimbursement of Reasonable Business Expenses.  I understand that
by executing this Agreement, I am not releasing any claims for reimbursement of
business-related expenses under Labor Code section 2802.  I also acknowledge
that I am hereby advised of my right to consult with an attorney of my choosing
about this business-related expenditures acknowledgement.  I hereby affirm that
I have received full and adequate reimbursement for any necessary
business-related expenditures or losses incurred by me in the course of my
employment with TMW.

 

22

--------------------------------------------------------------------------------


 

I have read the foregoing Separation Agreement and accept and agree to the
provisions contained therein.  I hereby execute it voluntarily, after having had
the opportunity to consult with an attorney, and with full understanding of its
consequences.

 

THE MEN’S WEARHOUSE, INC.

 

DOUGLAS S. EWERT

 

 

 

By:

 

 

 

 

Julie M. Lacy

 

 

 

Senior Vice President, Employee Relations

 

 

 

and Employment Counsel

 

 

 

Dated:                         , 20

 

Dated:                         , 20

 

23

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Resignation

 

[see attached]

 

24

--------------------------------------------------------------------------------


 

Letter of Resignation

 

                    , 2015

 

The Men’s Wearhouse, Inc.

6380 Rogerdale Road

Houston, Texas 77072

Attention:  Chairman of the Board of Directors

 

Dear Mr. Chairman:

 

In accordance with Section 7(g) of the Amended and Restated Employment Agreement
dated as of the date hereof (the “Employment Agreement”) between me and The
Men’s Wearhouse, Inc., a Texas corporation (the “Company”), I hereby tender my
resignation as a director and/or manager and officer of the Company and each of
its subsidiaries, provided that such resignation shall be effective only in the
event that (i) my employment with the Company has been terminated pursuant to
any of the subsections of Section 6 of the Employment Agreement and (ii) the
Board of Directors of the Company determines, upon such termination, by a
resolution duly adopted by the Board of Directors, to accept my resignation.

 

This resignation is irrevocable and may not be withdrawn by me at any time.

 

 

Sincerely,

 

 

 

 

 

 

 

 

Douglas S. Ewert

 

 

25

--------------------------------------------------------------------------------